Title: Edward Coles to James Madison, 15 September 1834
From: Coles, Edward
To: Madison, James


                        
                            
                                My dear Sir:
                            
                            
                                
                                    Albemarle
                                
                                Sep: 15. 1834.
                            
                        
                        In returning my thanks, which I do most heartily, for your letter of the 29th ulto, I must be permitted to
                            express my regret that it was not quite as full as I could have wished. Perhaps my apprehension of ill consequences from
                            the late usurpations and abuses of power by the President, & the great confidence I have in the soundness
                            & influence of your opinions, may have led me to expect too much from you in your present feeble state of health.
                            I assure you it is now with much reluctance I again trouble you with further remarks on a subject in which you appear
                            averse to take a very decided part, and nothing would induce me to do it, but my desire to make, and, to prevent
                            misconceptions, to ask explanations.
                        That you should have pronounced "unwarrantable the removal of the deposites, & culpable the mode of
                            effectuating it"; that it was "unconstitutional the denial of a Legislative power over the custody of the public money, as
                            being an Executive prerogative"; that "the principle if avowed without the practice, or practised without the avowal,"
                            that offices & emoluments were the spoils of victory, to be bestowed as rewards for political service rendered in
                            the election of the President, "could not fail to degrade any Administration"—were sentiments I expected from you: But I
                            did not expect that you would have passed over in silence the manner in which the Veto power has been exercised by the
                            President; nor his disregard of the concurrent power of the Senate in making appointments, & the doctrines which
                            he has avowed in relation to the relative powers of the great Depts of the Govt, and particularly those of the President
                            & Senate. Your silence on these subjects, to which I expressly called your attention, and others to which I
                            refered as being contained in the Proclamation and Protest &c, may, & I fear will be considered as
                            implying your concurrence, or at least your regarding them as trivial & unimportant. It is therefore that I could
                            have wished, if you had not strength to go into an elaborate exposition, that you had noticed them so far as to have
                            expressed in a few words your disapprobation.
                        I had supposed that any question or measure which was subversive of, or involved a fundamental principle of
                            the Constitution, however it might at the time be made a question between the parties of the day, would be one in which
                            you would feel yourself free to express an opinion. In short that you, as the only surviving Member of the Convention
                            which made the Constitution, & justly considered its Father, would not only feel yourself at liberty, but that you
                            were under an obligation to correct errors in opinion which were calculated to destroy, or impair, or injuriously change
                            the primitive character of the Constitution. It was on this ground that I asked for your interposition, and not that the
                            questions refered to you were not; or had not been made, what might be considered party questions of the day—Considering
                            you removed from the vortex, and far above the motives & influences of the political parties, and their ambitions
                            & selfish leaders & aspirants, I did, as you suppose, expect from you impartiality in your opinions with
                            regard to them; and that the excuses to which the ardour & violence of party strife have given rise, would meet a
                            suitable & salutary reproach from you. It was this expectation, together with my knowledge of your sound
                            doctrines, & pure & influential character, that I expected benifit in correcting the errors and in
                            allaying the excitement of the day.
                        I cannot permit this occasion to pass without assuring you that you do injustice to your Fellow-Citizens in
                            supposing they are in "the habit now of invalidating opinions emanating from you, by a reference to your age &
                            infirmities". This has not been done except by peevish & disappointed partizans, who incapable of controverting
                            your reasoning, or resisting your arguments and the moral & political force of your character, resorted to this as
                            their only expedient to undermine you, and to show that your opinions ought not to be entitled to the same high
                            consideration & influence as formerly. Believe me my dear Sir no mans character was ever more revered by his
                            Countrymen (Washingtons excepted) or whose opinions were ever held in higher estimation; or who ever more completely
                            outlived his enemies--or rather those who were distrustful of him—for you never had enemies--and the fact, known to all
                            it seems but yourself, should be known to you, and be cherished by you as the most sweet & consoling which can
                            attend the close of a long & well spent life.
                        I cannot concieve what claims you allude to as having been "made by the Senate in opposition to the
                            principles & practice of every Administration, and varying the relations between the great Departments of the
                            Govt." One who did not know you, & who had marked the progress of the late all absorbing questions between the
                            President and the Senate, might suppose you alluded to them, and that you deny with the President the right of the Senate
                            to pass the Resolution it lately did declaratory of its opinion of the conduct of the President in relation to the public
                            deposites. Whatever inference others may draw, I cannot believe that you entertain such opinions until I receive the
                            declaration from yourself. I recollect but two Resolutions or acts of the Senate (of course you allude to acts of that
                            body and not to acts or words of individual Members when you speak of claims made by the Senate) the one above alluded to,
                            & the other declaring their determination not to confirm any one to an office within a State in which the
                            individual nominated did not reside. In this I thought the Senate transcended its powers; but to my mind the Senate had a
                            clear right to pass the Resolution censuring the President’s conduct. My opinion is that each of the great Depts of the
                            Govt has not only the right but it is its duty to guard against encroachments on its constitutional powers, by
                            Resolution, Protest, Remonstrance, or in some way make known the question, explain the encroachment, & declare its
                            opinion to the people. You see from this that I do not object to the Presidents Protest as such, but I do most strenuously to many of its doctrines, and to its whole tone and spirit.
                        You ask "how in justice or in truth could you join in the charge against the President of claiming a power
                            over the public money, including a right to apply it to whatever purpose he pleased, even to his own?" I must say in reply
                            I cannot conceive how you can refrain from charging him, & reprobating him too, for his claim, & to the
                            grounds on which he urges it, to a power over the public money--that is to its custody--but I have never heard him charged
                            with claiming "a right to apply it to whatever purpose he pleased, even to his own." He is
                            charged with having taken it illegally; at an improper time; in a manner disrespectful to Congress; & in violation
                            of a contract made by law—for the purpose of injuring the Bank of the U. S., which had displeased him, and benefiting
                            certain pet Banks & individuals who would be more obedient to his wishes & more friendly to his views
                            & those of his party. The amount thus illegally taken into his custody, is said to be equal to one quarters
                            revenue—that is 5 or 6.000.000 of dollars. This sum he has been charged with claiming the right, not of applying to
                            whatever purpose he pleased, but of depositing wheresoever, & loaning to whomsoever, & on whatever terms
                            he pleased; and that he has actually let his friends have it without remuneration, when the interest on it is worth
                            between 3 & 400.000$ annually. In addition to this he has taken it out of a safe depository provided by Congress,
                            where a valuable consideration had been paid for it, and placed it in others which are not safe, where nothing is given
                            for its use, but passive obedience to the President, and where all losses to the Govt, & it is known there will
                            be many, will be nothing more or less than gifts from him to his most needy & bankrupt friends and partizans. To
                            this extent he uses the public money to add to his power & patronage, & to reward his friends—and so far
                            applys it to his own purposes.
                        If the Custody of the public money belong to the President, as he contends it does by the Constitution,
                            & of right appertains to him as an Executive prerogative, and he can place it where & in whose hands he
                            pleases, & on what terms he pleases; give the use of it for nothing, & be not accountable for losses—Why
                            may he not deposite from time to time in the hands of Office holders the amount of their
                            salaries, and what then becomes of the appropriating power, which you lay some stress upon there being no appearance of
                            his having claimed or denied to the Legislature. This important specified power over the public money, given by the
                            Constitution to the immediate Representatives of the people in the Legislature, dwindles into a mere power to audit
                            & settle the accounts of the Presidents Officers—yes the Presidents Officers, for so they are all considered
                            & designated by him, and not as formerly the Officers of the Constitution & Laws, of the people or the
                            Govt. If these doctrines are acquiesced in, it will not surprise me if the President should claim as another of his
                            prerogatives, the power of finally settling his Officers accounts—that is of superseding formally, as he has already done
                            in effect, the appropriating power. Rely upon it, my dear Sir, the doctrines of 1798-99, which you so ably exposed
                            & arrested, are not to be compared in their fatal effects & tendencies to these Executive prerogatives,
                            drawn as they are from such foreign & monarchical authorities.
                        I wish I could think with you that the heretical doctrines of the President would "expire with his natural or
                            his official life, if not previously to either". That they ought is most certain, & that they will I am confident
                            if you & other patriarchs & good & orthodox politicians will expose and reprobate them as you
                            ought. But the danger is that what was at first sustained by the popularity & patronage of the President, and the
                            spirit of party, will after a while be considered the principles of the party, and the people becoming reconciled by time
                            will cease to view them as the unnatural monsters of republicanism. And that the present incumbent, or his successors, if
                            elected by the party who now support the President, will feel bound to maintain & to act on his doctrines,
                            & in this way they will be prolonged if not perpetuated. I am glad however to find you think his popularity rapidly sinking under the unpopularity of his doctrines. I hope you may prove correct.
                        The progress "which the anarchical principle of nullification now makes, in contrast with the scouting
                            reception given to it but a short time ago," is to be attributed to the alarming doctrines, & to the usurpations
                            & abuses of power by the President. His conduct, sustained as it has been by his friends, has had the effect to
                            create alarm with many, & change their opinions & feelings towards the Fedl Govt—heretofore considered
                            as their shield of protection, but now assuming in his hands the appearance of a weapon of destruction to their rights
                            & liberties. Others have lost sight of Nullification, which they consider harmless from its absurdity, and have in
                            some degree forgiven its authors in consequence of their late good conduct in resisting the anti-republican claim of
                            Executive prerogatives set up by the President. Past prejudices have been partly merged in present fears, and the errors
                            of the Nullifiers, with respect to the relative rights and duties of the States and of the Union, have been somewhat
                            palliated by the correct views they have recently taken of the rights & powers of the Executive & the
                            other co-ordinate Departments of the Fedl Govt.
                        With due deference to your better judgement, I cannot agree with you in giving the consideration and
                            authoritative character, which it seems you do, to Editorial explanations of the Presidents Proclamation—especially when
                            a meaning is given to his language different from its fair interpretation. I think it disrespectful both to the President
                            and to the people, to suppose he & his Secretary could not make themselves understood, or that his fellow-citizens
                            had not the capacity to comprehend; or if there had been obscurity in the language of the Proclamation, or it had been
                            misconceived, th[at] the President should not deign to explain so important a matter directly himself or by his Secretary,
                            & place the explanation along side of the original paper; but have it done informally by a partizan Editor in the
                            ephemeral columns of a newspaper. It ought not to be presumed that the future reader of the Proclamation will look for its
                            meaning in the newspapers of the day; and if he did he would find the explanations of the "Globe" not reprinted in the
                            newspapers published in those parts of the Country where the Proclamation was popular, and only in such parts where it was
                            not. The effect of the "Globes" version has been to give to the President two Proclamations—one authenticated by the
                            great seal of State, which is popular in the North & West—the other authenticated by the great party "Globe,"
                            which is popular in the South. In this way the President contrives to retain & add to his popularity in all parts
                            of the Country.
                        You say you have not seen any avowal by the President, and suspect that few if any of his friends would
                            openly avow the principle, that offices & emoluments were the spoils of victory, & to be considered as the
                            means in the hands of the President to reward his friends & punish his opponents. I do not know that the President
                            has used the language in any formal document which has been made public; but that these are his opinions, and this his
                            language, which he is in the habit of expressing without reserve, is what I have heard from so many persons, who have had
                            opportunities of knowing, that I cannot doubt it; and it seems to me that no one can doubt, who will read the newspapers
                            of his party, and listen to the language of his friends. The phrase, that "offices were the spoils of victory", was "openly" used in debate on the floor of the Senate, & declared to be the true creed of
                            the party, by a distinguished Member of it, who has since been honored for his zeal services and principles by the Chief
                            Magistracy of New York. And as a proof that it is the principle acted on, I would ask where is the solitary individual who
                            has been appointed to any office of distinction, who was not a supporter of the President. No matter how he may be stained
                            with the most objectionable hues of the worst school of politics in the land, or tainted his public or private character,
                            if he aided in electing & in supporting the President, it effaces all; and he will be prefered to the purest,
                            ablest, & best of those who may have prefered another for the office of President, and whose only demerit is the
                            preference for that other. I wish, what I am in the habit of daily seeing & hearing, would permit me to believe
                            with you, that such conduct would "degrade any Administration"; and that "the odium itself would be an antidote to the
                            poison of the example, and a security against the permanent danger apprehended from it."
                        I beg your pardon for troubling you with reading so long a letter. I assure you I have endeavoured to make it
                            as short as I could.
                        The prevalence of the Cholera in the Western Country still detains me, and will prevent me I fear for some
                            weeks to come from setting out for Illinois.
                        My Wife unites with me in tendering affectionate regards to you & Mrs Madison, and good wishes for
                            the health & happiness of you both.
                        
                            
                                Edward Coles
                            
                        
                    